     Case 1:18-cr-00258-BLW Document 909-1 Filed 05/18/21 Page 1 of 4




Charles Peterson
FEDERAL PUBLIC DEFENDER
Melissa Winberg
Assistant Federal Defender
FEDERAL DEFENDER SERVICES OF IDAHO
702 West Idaho Street, Suite 1000
Boise, Idaho 83702
Telephone: (208) 331-5500
Facsimile: (208) 331-5525

Attorneys for Defendant
ANNA IYERUSALIMETS


              IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF IDAHO
                  (HONORABLE B. LYNN WINMILL)


 UNITED STATES OF AMERICA, )              CR18-258-S-BLW
                           )
       Plaintiff,          )              Affidavit In Support Of Unopposed
                           )              Motion To Continue Trial
   vs.                     )
                           )
 PAVEL BABICHENKO,         )
 GENNADY BABITCHENKO,      )
 PIOTR BABICHENKO,         )
 TIMOFEY BABICHENKO,       )
 KRISTINA BABICHENKO,      )
 NATALYA BABICHENKO,       )
 DAVID BIBIKOV,            )
 ANNA IYERUSALIMETS,       )
 MIKHAIL IYERUSALIMETS,    )
 ARTUR PUPKO,              )
                           )
       Defendants.         )


     Melissa Winberg, being first duly sworn upon oath, deposes and says:



AFFIDAVIT IN SUPPORT OF             -1-
MOTION TO CONTINUE TRIAL
      Case 1:18-cr-00258-BLW Document 909-1 Filed 05/18/21 Page 2 of 4




      1.      I am an attorney licensed to practice in the state of Idaho, in the

United States District Court for the District of Idaho, and the Ninth Circuit

Court of Appeals.

      2.      That our office has been appointed by the Court to represent Anna

Iyerusalimets in this matter and trial is currently set for June 21, 2021. The

new trial date was set yesterday afternoon following to a request for a

continuance by Piotr Babichenko. ECF Nos. 898, 903. Previously, the trial was

scheduled for June 8, 2021, with the first week reserved for jury selection. ECF

No. 716. The Court ordered that peremptory challenges be shared among the

nine defendants in the case. ECF No. 666. Given the limited number of

challenges, the defense retained the services of a jury consultant to assist with

jury selection, including streamlining voir dire and exercising peremptory

challenges.

      3.      The jury consultant has been working diligently with defense

counsel to prepare for jury selection for several months. Questionnaires have

been sent to potential jurors and are being received. The jury consultant has

reviewed the more than 200 questionnaires received thus far and is familiar

with both the current jury pool and the unique issues in this case. Simply put,

she is irreplaceable. Furthermore, it is impossible to hire another jury

consultant, get them up to speed, and duplicate the work that has already been

conducted a month before the current trial date.


AFFIDAVIT IN SUPPORT OF                 -2-
MOTION TO CONTINUE TRIAL
      Case 1:18-cr-00258-BLW Document 909-1 Filed 05/18/21 Page 3 of 4




      4.    Defense counsel reserved the jury consultant’s time for the week

of June 8 and promptly notified her once a motion to continue was filed. The

Babichenko trial is not her only case as her full-time job is aiding in jury

selection. Unfortunately, she is unavailable the week of June 21, 2021, because

she has a hearing in California v. Juan Carlos Vasquez Orozco, et al., Case No.

P20CRF0480, that is scheduled June 22-24. She is available either of the

following weeks (June 28 or July 6) and would be able to assist defense counsel

in the jury selection for this case as she has been retained to do. Given the

complexities in this case, the need for defendants to have assistance in jury

selection, the limitations on voir dire and peremptory challenges, a jury

consultant is critical for the defense and will streamline jury selection. A

continuance is therefore necessary to ensure that jury selection proceeds in the

most effective and efficient manner.

      5.    In connection with this request, I contacted counsel for the

government, Assistant United States Attorney Kate Horwitz, who advised that

the government opposes this request for a continuance. The motion is

unopposed by counsel for all defendants: Gennady Babitchenko, Pavel

Babichenko, Natalie Babichenko, Piotr Babichenko, Timofey Babichenko,

Kristina Babichenko, David Bibikov, and Mikhail Iyerusalimets.

      6.    I certify that this motion is brought in good faith and not for any

purpose of improper delay. I believe additional time is necessary to ensure


AFFIDAVIT IN SUPPORT OF                -3-
MOTION TO CONTINUE TRIAL
      Case 1:18-cr-00258-BLW Document 909-1 Filed 05/18/21 Page 4 of 4




that Ms. Iyerusalimets receives effective assistance of counsel and a fair trial.

This is Ms. Iyerusalimets’s second request for a continuance. Ms. Iyerusalimets

understands her rights under the Speedy Trial Act, and she waives the same

with respect to any continuance granted by this Court in response to this

motion. Furthermore, Ms. Iyerusalimets understands that any continuance

granted will constitute excludable time under the Speedy Trial Act.

      Accordingly, Ms. Iyerusalimets respectfully requests the Court to

continue her trial for no less than seven (7) days.



Dated: May 18, 2021                  Respectfully submitted,
                                     CHARLES PETERSON
                                     FEDERAL PUBLIC DEFENDER
                                     By:


                                     /s/ Melissa Winberg
                                     Melissa Winberg
                                     Assistant Federal Defender
                                     Federal Defender Services of Idaho
                                     Attorneys for Defendant
                                     ANNA IYERUSALIMETS




AFFIDAVIT IN SUPPORT OF                -4-
MOTION TO CONTINUE TRIAL
